Case 0:20-cv-60271-XXXX Document 1 Entered on FLSD Docket 02/08/2020 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.:

  LANCE KEVIN ANDERSON,
  MANESSE VILSAINT,
  GARTH RICHARDS,
  VALENDY VEDRINE,

                 Plaintiffs,
  v.

  J & L CABLE TV SERVICES, INC.,

              Defendant.
  __________________________________/

                                           COMPLAINT
                                       {Jury Trial Demanded}

         Plaintiffs, LANCE KEVIN ANDERSON, MANESSE VILSAINT, GARTH RICHARDS,

  and VALENDY VEDRINE bring this action against Defendant, J & L CABLE TV SERVICES,

  INC., pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C § 201 et seq., and allege as

  follows:

  1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

  2.     At all times material hereto, Plaintiffs LANCE KEVIN ANDERSON, MANESSE

  VILSAINT, GARTH RICHARDS, and VALENDY VEDRINE were residents of the State of

  Florida and “employees” of Defendant as defined by the FLSA.

  3.     At all times material hereto, Plaintiffs engaged in interstate commerce on a regular and

  recurring basis within the meaning of the FLSA.

  4.     At all times material hereto, Defendant, J & L CABLE TV SERVICES, INC., was a foreign

  corporation with its principal place of business in South Florida, engaged in commerce in the field

  of cable television installation and service, at all times material hereto was the “employer” of
Case 0:20-cv-60271-XXXX Document 1 Entered on FLSD Docket 02/08/2020 Page 2 of 3



  Plaintiffs as that term is defined under statutes referenced herein, engaged along with its employees

  in interstate commerce, and has annual gross sales and/or business volume of $500,000 or more.

  5.     Defendant regularly engaged in business in Broward County, Florida, and Plaintiffs

  regularly performed work for Defendant in Broward County, Florida.

  6.     Two or more of Defendant’s employees handled tools, supplies, and equipment

  manfuactured outside Florida in furthernace of their business including but not limited to phones,

  computers, computer monitors, computer keyboards, computer mice, pens, and paper.

  7.     Plaintiff Lance Kevin Anderson worked for Defendant as a technician.

  8.     Plaintiff Manesse Vilsaint worked for Defendant as a technician.

  9.     Plaintiff Garth Richards worked for Defendant as a technician.

  10.    Plaintiff Valendy Vedrine worked for Defendant as a supervisor and then technician.

  11.    Defendant failed to pay Plaintiffs’ full and proper overtime wages of 1.5 times Plaintiffs’

  equivalent regular hourly rates for hours worked over 40 each week.

  12.    Defendants failed to pay Plaintiffs’ full and proper minimum wages for hours worked

  during Plaintiffs’ employment.

  13.    Attached as Exhibit A, Exhibit B, Exhibit C, and Exhibit D are preliminary calculations of

  Plaintiffs’ claims. These amounts may change as Plaintiffs engage in the discovery process.

  14.    Defendant has knowingly and willfully refused to pay Plaintiffs’ legally-entitled wages.

  15.    Plaintiffs have complied with all conditions precedent to bringing this suit, or same have

  been waived or abandoned.

  16.    Plaintiffs have retained the services of the undersigned and are obligated to pay for the

  legal services provided.
Case 0:20-cv-60271-XXXX Document 1 Entered on FLSD Docket 02/08/2020 Page 3 of 3



                                      COUNT I
                  VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)

  17.     Plaintiffs reallege and incorporate the allegations set forth in paragraphs 1-16 above as if

  set forth herein in full.

  18.     Plaintiffs allege this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

  that Plaintiffs are entitled to: (i) unpaid minimum wages; (ii) time-and-a-half overtime pay, and

  (iii) liquidated damages pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

  19.     Plaintiffs seek recovery of damages as referenced above and further seek interest, costs,

  and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

          WHEREFORE, Plaintiffs demand judgment against Defendant plus costs, reasonable

  attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                                Respectfully submitted,

                                                Koz Law, P.A.
                                                320 S.E. 9th Street
                                                Fort Lauderdale, Florida 33316
                                                Phone: (786) 924-9929
                                                Fax: (786) 358-6071
                                                Email: ekoz@kozlawfirm.com




                                                Elliot Kozolchyk, Esq.
                                                Bar No.: 74791
